         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 1 of 52




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED THERAPEUTICS CORPORATION,
1040 Spring Street,
Silver Spring, MD 20910
                         Plaintiff,
         v.

DIANA ESPINOSA, Acting Administrator of U.S. Health
Resources and Services Administration
5600 Fishers Lane,
Rockville, MD 20852,

U.S. HEALTH RESOURCES AND SERVICES
ADMINISTRATION
5600 Fishers Lane,                                           Case No. 1:21-cv-1686
Rockville, MD 20852,

XAVIER BECERRA, Secretary of Health and Human
Services
200 Independence Avenue, SW
Washington, DC 20201,

U.S. DEPARTMENT OF HEALTH AND HUMAN
SERVICES
200 Independence Avenue, SW
Washington, DC 20201,


                                    Defendants.


           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff United Therapeutics Corporation (UT) brings this suit against Defendants Diana

Espinosa, in her official capacity as Acting Administrator of the U.S. Health Resources and

Services Administration; the U.S. Health Resources and Services Administration (HRSA); Xavier

Becerra, in his official capacity as Secretary of Health and Human Services; and the U.S.

Department of Health and Human Services (HHS), and alleges as follows:
            Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 2 of 52




                                PRELIMINARY STATEMENT

       1.       This case is about a federal program that has run off the rails. In 1992 Congress

enacted the 340B Drug Pricing Program, 42 U.S.C. § 256b (known as “340B”), mandating that

drug manufacturers provide substantial drug discounts to specified types of healthcare providers

(“covered entities”) that treat indigent, uninsured, and certain other specific vulnerable patient

populations. 42 U.S.C. § 256b(a). The principal purpose of the program was to assist these

covered entities and their patients financially; Congress anticipated that the covered entities would

pass on the drug discounts to the vulnerable patient populations they serve. H.R. Rep. No. 102-

384(II), at 12 (1992).

       2.       Congress did not grant the federal agency charged with administering the

program—HRSA—regulatory authority to change or enlarge Congress’s statutory list of “covered

entities.” Yet HRSA purported to find a way to do so through “informal guidance.” See

AstraZeneca Pharms. v. Becerra, No. 1:21-cv-27-LPS, 2021 WL 2458063, at *7 (D. Del. June 16,

2021) (“[T]hroughout the past 25 years, [HRSA] has dramatically expanded how covered entities

may purchase 340B drugs.”). First, in the mid-1990s, HRSA recognized that certain covered

entities do not have an in-house pharmacy from which to dispense drugs, and therefore allowed

covered entities to contract with a single outside “contract pharmacy” that would receive the

shipment of 340B discounted drugs for dispensing. See HRSA, Notice Regarding Section 602 of

the Veterans Health Care Act of 1992; Contract Pharmacy Services, 61 Fed. Reg. 43,549, 43,549

(Aug. 23, 1996). More than a decade later, in 2010, HRSA altered its guidance to allow covered

entities to enter “contract pharmacy” arrangements with an unlimited universe of pharmacies

located anywhere in the U.S., along with other third parties, to place and/or receive orders for 340B




                                                 2
            Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 3 of 52




discounted drugs. See HRSA, Notice Regarding 340B Drug Pricing Program-Contract Pharmacy

Services, 75 Fed. Reg. 10,272 (Mar. 5, 2010).

       3.       HRSA’s 2010 policy change had a significant and predictable effect. Over time,

with advice from specialized consultants, tens of thousands of pharmacies (including the nation’s

largest pharmacy chains) developed a business model to take advantage of the 340B program.

These pharmacies signed up covered entities as contract partners all across the U.S., so that they

could take advantage of 340B discounts. Under that scheme, the contract pharmacies would claim

the right to 340B discounts on drugs that they had already purchased and dispensed to a percentage

of their customers—apparently on the theory that a percentage of those customers had some form

of existing or prior relationship with a covered entity sufficient to rationalize a 340B discount.

See Aaron Vandervelde et al., BRG, For-Profit Pharmacy Participation in the 340B Program, at

5 (Oct. 2020) (Vandervelde et al.) (explaining how the pharmacies use “sophisticated software

algorithms” to make these determinations).1

       4.       This effort paid off for the contract pharmacies: the pharmacies would receive

340B discounts on drugs they had already dispensed at an undiscounted price. Id. at 3; see also

Examining Oversight Reports on the 340B Drug Pricing Program: Hearing Before the S. Comm.

on Health, Education, Labor, and Pensions, 115th Cong. 11 (May 15, 2018) (testimony of Ann

Maxwell, Assistant Inspector Gen. for Evaluation and Inspections, Off. of Inspector Gen. (OIG))

(OIG Testimony) (testifying “many contract pharmacies dispense drugs to all of their customers—

340B-eligible or otherwise—from their regulatory inventory”). One national pharmacy gained




1
     https://media.thinkbrg.com/wp-content/uploads/2020/10/06150726/BRG-ForProfitPharmacy
Participation340B_2020.pdf.


                                                3
            Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 4 of 52




such a significant windfall that it publicly reported that any legal change disallowing this practice

would be “material” to its business. See infra at 27.

       5.       These new-found profits—the “spread” between the 340B discount and the

ultimate price of the dispensed drug—have been going in substantial part to contract pharmacies,

as directed under their private arrangements with covered entities, and to other third parties, which

Congress did not intend to benefit under the 340B program. And although it has never been

publicized how much of the 340B benefit goes into the pockets of these private commercial actors,

often little or none of the benefit reaches the vulnerable patient populations. See U.S. Government

Accountability Off., Drug Discount Program: Federal Oversight of Compliance at 340B Contract

Pharmacies Needs Improvement at 30 (June 2018) (2018 GAO Report); see also OIG, Contract

Pharmacy Arrangements in the 340B Program, No. OEI-15-13-00431 at 14 (Feb. 4, 2014) (2014

OIG Report) (HHS’s Inspector General finding that many covered entities “do not offer the 340B

price to uninsured patients in any of their contract pharmacy arrangements.”) The “algorithms”

used by contract pharmacies and other third parties for determining when they are dispensing to a

genuine 340B patient have never been public—and to UT’s knowledge are not known by HRSA

either. Additionally, HRSA lacks statutory authority to audit how contract pharmacies and other

third parties make these determinations.

       6.       By 2020, the effect of HRSA’s change in its 340B program policy was profound.

The number of “contract pharmacy” arrangements nationwide grew by more than 4,000%, from

2,321 to 100,451. Vandervelde et al. at 4. The number of individual pharmacies participating in

the program now exceeds 27,000. Id. And the number of actual claims for 340B discounts




                                                 4
              Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 5 of 52




nationwide tripled between 2014 and 2019. See Adam J. Fein, Drug Channels, New HRSA Data:

340B Program Reached $29.9 billion in 2019; Now Over 8% of Drug Sales (June 9, 2020).2

         7.       UT has felt the unavoidable impact of these policy changes. For example, between

2019 and 2020, UT data demonstrate that the number of 340B discount claims doubled for certain

UT drugs.3 See Letter from UT to HRSA at 4 (June 10, 2021), attached as Exhibit 1. UT is aware

of no possible appropriate rationale for this increase in 340B utilization. Indeed, the number of

units of these drugs on which the 340B discount was claimed appears to have exceeded any

realistic estimate of any increase in patients actually treated by the covered entities at issue. As

succinctly stated by the then-Ranking Member of the Senate Judiciary Committee, the 340B

program “is not intended to subsidize pharmacies that team up with covered entities to turn a

profit.”4

         8.       In addition to compelling drug discounts to specified covered entities, the 340B

statute also outlaws diversion (i.e., a covered entity selling or otherwise transferring a 340B

discounted drug to an individual who is not a patient of the covered entity). Multiple audits and

reports, including by the HHS Inspector General and the U.S. Government Accountability Office

(GAO), identified significant risks of diversion associated with the HRSA contract pharmacy

policy. See infra at 28-31. The GAO found that contract pharmacies also are incentivized to

manipulate the 340B program, because many of them receive “a fee based on a percentage of

revenue generated for each 340B prescription.” 2018 GAO Report at 25. As industry experts have




2
    https://www.drugchannels.net/2020/06/new-hrsa-data-340bprogram-reached-299.html.
3
 Those drugs are: Remodulin® (treprostinil) Injection, Tyvaso® (treprostinil) Inhalation Solution,
and Orenitram® (treprostinil) Extended-Release Tablets.
4
 Letter from Senator Charles Grassley to Gregory Wasson, President and CEO, Walgreens (July
31, 2013).


                                                 5
            Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 6 of 52




explained, the savings from the 340B program are now “distributed across a vertically integrated

supply chain that includes . . . pharmacies, contract pharmacy administrators, [pharmacy benefit

managers], health plans, and employer groups.” Vandervelde et al. at 7. Indeed, HRSA has taken

no action remotely sufficient to address those issues, and the problem continues to balloon.

       9.       In the absence of responsible action by HRSA, a number of manufacturers took

steps to attempt to restore the 340B program to its intended and legal operation. Certain

manufacturers announced they would halt sales to or through contract pharmacies altogether, with

a series of specific exceptions, citing the specific limitations on HRSA’s statutory authority. Other

manufacturers limited the types of contract pharmacies for which 340B discounts would be

appropriate. UT announced a series of measured steps, each consistent with 42 U.S.C. § 256b(a)

and the agreement entered between HRSA and UT pursuant to that provision.                 42 U.S.C.

§ 256b(a)(1) (“The Secretary shall enter into an agreement with each manufacturer . . . . Each such

agreement . . . shall require that the manufacturer offer each covered entity covered outpatient

drugs for purchase at or below the applicable ceiling price.”). Although UT recognized that any

HRSA mandate to sell or ship to contract pharmacies would exceed HRSA’s statutory authority,

UT nevertheless continued to provide 340B discounts for purchases shipped to the contract

pharmacies (and third parties) that had previously been provided with such discounts during the

first three quarters of 2020. In addition, UT announced, but has not yet implemented, a 340B

claims portal designed to collect data to ensure that contract pharmacy requests for 340B pricing

are legally appropriate. UT has not denied any covered entity the ability to purchase product under

the 340B program.

       10.      In the summer of 2020, HRSA officials acknowledged that HRSA’s prior

“contract pharmacy” guidance was not actually enforceable against manufacturers. See, e.g.,




                                                 6
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 7 of 52




Michelle M. Stein, Inside Health Policy, HRSA Urges Pharma To Continue 340B Discounts At

Contract Pharmacies (Aug. 20, 2020) (“HRSA Urges Pharma”) (HRSA stated: “Without

comprehensive regulatory authority, HRSA is unable to develop enforceable policy to ensure

clarity in program requirements across all the interdependent aspects of the 340B program.”);5 cf.

AstraZeneca, 2021 WL 2458063, at *6. But HRSA then changed its view in the months that

followed after receiving input from covered entity interests. See Letter from HRSA to President

and CEO of 340B Health (Dec. 9, 2020), Exhibit L to Second Am. Compl., Eli Lilly & Co. v.

Becerra (Eli Lilly), No: 1:21-cv-00081-SEB-MJD (S. D. Ind.) (Second Am. Compl.), ECF

No. 103-13 (HRSA indicating to covered entity lobby representative that it was “working closely

with each impacted covered entity” on how to address manufacturer policies for contract

pharmacies).

       11.      On December 30, 2020, the Chief Legal Officer of HHS—whose opinions bind

HRSA—issued a legal opinion purporting to interpret the “unambiguous” statutory text and

declaring that “to the extent contract pharmacies are acting as agents of a covered entity, a drug

manufacturer in the 340B Program is obligated to deliver its covered outpatient drugs to those

contract pharmacies and to charge the covered entity no more than the 340B ceiling price for those

drugs.” Advisory Opinion 20-06 On Contract Pharmacies Under The 340B Program at 1 (Dec.

30, 2020) (Advisory Opinion) (emphasis added); AstraZeneca, 2021 WL 2458063, at *6 (“[T]he

[Advisory] Opinion is the first document in which HHS explicitly concluded that drug

manufacturers are required by statute to provide 340B drugs to multiple contract pharmacies.”

(emphases in original)). And in May of 2021, HRSA issued specific threats of enforcement in a




5
  https://insidehealthpolicy.com/daily-news/hrsa-urges-pharma-continue-340b-discounts-contract
-pharmacies (emphasis added).


                                                7
          Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 8 of 52




series of letters to six manufacturers, which it has admitted are a “final agency action” subject to

appropriate judicial challenge. See infra at 13-14. Specifically, letters issued to UT on May 17

and May 28 asserted that HRSA requires drug manufacturers enrolled in the 340B program, such

as UT, to provide the 340B discount on “contract pharmacy” orders of outpatient drugs. And both

letters threatened civil monetary penalties unless UT acquiesced to HRSA’s view of the facts and

law.

       12.      The Advisory Opinion, on which the May 17 and 28 letters were premised, was

subsequently challenged by an affected pharmaceutical manufacturer. See AstraZeneca, 2021 WL

2458063. On June 16, 2021, the reviewing court declared the Advisory Opinion unlawful, noting

that contrary to the Advisory Opinion’s reasoning, the 340B statute did not unambiguously

obligate drug manufacturers to provide the 340B discount for drugs dispensed by contract

pharmacies. See id. at *8-9. HHS then withdrew the Advisory Opinion on June 18, 2021. See

Ex. 1 to Notice, Eli Lilly & Co. v. HHS, No. 1:21-cv-00081-SEB-MJD, ECF No. 119-1, at 2

(Advisory Opinion Withdrawal) (“The Office of the General Counsel (OCG) is withdrawing

Advisory Opinion 20-06.”). But HRSA has still not withdrawn its letters to UT which necessarily

were premised upon that opinion (including the assumption that contract pharmacies were “agents”

of covered entities). And HRSA continues to threaten civil monetary penalties. Id.

       13.      HRSA’s May 17 and 28 letters violate the 340B statute and the Administrative

Procedure Act in multiple specific respects.

       14.      First, HRSA’s legal interpretation that pharmaceutical manufacturers are

obligated to provide 340B discounted drugs to contract pharmacies conflicts unavoidably with the

plain text of the 340B statute, which provides an exclusive list of “covered entities,” and cannot be

construed to also include other, un-enumerated entities—like contract pharmacies. As one court




                                                 8
          Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 9 of 52




has already concluded: “It is hard to believe that Congress enumerated 15 types of covered entities

with a high degree of precision and intended to include contract pharmacies as a 16th option by

implication.” AstraZeneca, 2021 WL 2458063, at *10. Likewise, nothing in UT’s agreement with

HHS (entered pursuant to 42 U.S.C. § 256b(a)) requires UT to sell to, ship to, or otherwise deal

with contract pharmacies or other third-party entities.

       15.       Second, even if the statute could bear HRSA’s addition of contract pharmacies as

“agents” of the covered entities (it cannot), the statute would still not authorize HRSA to compel

manufacturers to engage in a system under which contract pharmacies “replenish” commingled

stocks of 340B and non-340B drugs. Under these circumstances, a manufacturer is not offering

or selling the drug to a covered entity; it is instead selling and/or delivering the drug to a contract

pharmacy, which is in turn dispensing that drug to a patient who may or may not have been treated

by any covered entity at all. Contrary to HRSA’s mistaken assumption, the title to drugs shipped

to a contract pharmacy to replenish that pharmacy’s supplies is never held by the covered entity.

If it were, the contract pharmacy’s later sales of those drugs to non-340B patients—which by

definition happens under the replenishment model—would constitute prohibited diversion.

       16.       Third, the May 17 and 28 letters, which inform UT of HRSA’s determination that

UT violated the law and threaten to impose civil monetary penalties (hereinafter, the “Violation

Determination”) are arbitrary and capricious, contrary to law, and/or unreasonable for at least

seven reasons:

       (A) The Violation Determination was based on an Advisory Opinion that embodied a

       fundamental error of law and has been declared invalid. Recognizing that error of law,

       HHS has withdrawn the Advisory Opinion. Because the Violation Determination relied

       on the now defunct Advisory Opinion, the Violation Determination lacks a legal




                                                  9
 Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 10 of 52




foundation.     And, even if the Violation Determination could be separated from the

withdrawn Advisory Opinion, the Violation Determination now lacks any adequate basis

or reasoning;

(B) To the extent that any legal rationale can now be divined from the Violation

Determination, it rests on the same fundamental error as the now defunct Advisory

Opinion.      The Violation Determination, applying the withdrawn Advisory Opinion,

concludes that an obligation for pharmaceutical manufacturers to deal with contract

pharmacies flows from the unambiguous text of 340B. Even if 340B does not foreclose

the Advisory Opinion’s interpretation (it does), the statute categorically does not command

it, and this is fatal under the law in this Circuit, see infra at 36, 45;

(C) The Violation Determination is necessarily predicated on the same conclusion as the

defunct Advisory Opinion, that the contract pharmacies at issue for UT are agents of

covered entities. But HRSA has no evidence, and conducted no analysis, establishing that

is correct as a factual matter. Instead, the Violation Determination simply assumes it to be

true, apparently based on the now withdrawn Advisory Opinion, which in turn assumed it

may be true, also without evidence. HRSA has identified no supporting factual evidence

to support this assumption for even one contract pharmacy, much less all 27,000+ of them:

HRSA fails to supply any legal or factual reasoning to support its conclusion that all

relevant third parties are actually “agents” of covered entities under relevant law. HRSA

does not know whether they are or are not, has not made any such finding relevant to UT,

and would need to examine each commercial contractual relationship to reach any such

conclusion. In short, HRSA’s policy is predicated on a staggering and unsupported leap

of logic;




                                           10
 Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 11 of 52




(D) the Violation Determination, which necessarily relied upon the now withdrawn

Advisory Opinion, similarly assumes without any record support that covered entities

retain “title” to 340B discounted drugs, even when the drugs are distributed directly to

contract pharmacies to “replenish” the stocks of drugs that contract pharmacies previously

sold and dispensed to patients: those “replenishment” drugs will then be sold to other

individuals, including those not treated by the covered entities at issue;

(E) The Violation Determination represents a radical shift in interpretation and policy from

HRSA’s earlier 1996 and 2010 guidance documents, see AstraZeneca, 2021 WL 2458063,

at *6 (“[T]he [Advisory] Opinion is the first document in which HHS explicitly concluded

[that pharmaceutical manufacturers are subject to the regulatory requirements HRSA now

seeks to impose].”), but neither the letters nor the Advisory Opinion on which they are

based addresses, or gives a reasoned rationale for, this change;

(F) The Violation Determination failed to consider a very important part of the regulatory

problem: that there is significant potential for, and substantial public evidence regarding,

diversion and fraud under the agency’s contract pharmacy policy. To the extent this policy

could be legally implemented at all (it cannot), HRSA was obligated to grapple with and

explain these critical consequences of its new interpretation. HRSA cannot compel

manufacturers to participate in a contract pharmacy replenishment scheme if HRSA cannot

perform, and authorize manufacturers to perform, statutory audits on contract pharmacies

and other third parties who are using undisclosed algorithms to determine which drug

purchases are entitled to 340B discounts; and

(G) the Violation Determination threatens civil monetary penalties for alleged

“overcharges” but in fact UT has not made any overcharges.




                                         11
           Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 12 of 52




       17.      UT wrote to HRSA on June 10, 2021 explaining why HRSA could not implement

its contract pharmacy policy and why the civil monetary penalties threatened in the Violation

Determination could not be appropriate. UT asked HRSA to respond as soon as possible, by

withdrawing the letters. HRSA failed to respond at all, despite the withdrawal of the Advisory

Opinion.

       18.      UT is committed to supporting the goals that Congress enacted the 340B statute to

advance, and its current policy is crafted with that aim in mind. But HRSA cannot legally force

UT to engage in a program that enriches national pharmacy corporations at UT’s direct expense

and at the expense of the intended beneficiaries of Congress’s program. UT is entitled to relief in

the form of (i) a declaration declaring the Violation Determination unlawful under 42 U.S.C.

§ 256b and the Administrative Procedure Act, (ii) a vacatur setting aside the Violation

Determination, and (iii) appropriate declaratory and preliminary and permanent injunctive relief

prohibiting HRSA from proceeding with enforcement under the Violation Determination.

                                           PARTIES

       19.     Plaintiff United Therapeutics Corporation is a biotechnology company focused on

the development and commercialization of innovative products to address the unmet medical needs

of patients with chronic and life-threatening cardiovascular and infectious diseases and cancer.

United Therapeutics is a Delaware corporation having a place of business at 1040 Spring Street,

Silver Spring, Maryland 20910.

       20.     Diana Espinosa is the Acting Administrator of HRSA and the head of HRSA. In

that capacity, Administrator Espinosa has ultimate responsibility for activities at HRSA, including

the actions complained of herein. Her governmental activities occur nationwide.




                                                12
           Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 13 of 52




       21.      HRSA is an agency of the United States and a division of HHS. Its headquarters

and principal place of business is at 5600 Fishers Lane, Rockville, MD 20852. Its governmental

activities occur nationwide.

       22.      Xavier Becerra is the Secretary of HHS and the head of HHS. In this capacity,

Secretary Becerra has ultimate responsibility for activities at HHS, including the actions

complained of herein. His governmental activities occur nationwide.

       23.      HHS is a department of the United States. Its headquarters and principal place of

business are at 200 Independence Avenue, S.W., Washington, DC 20201. Its governmental

activities occur nationwide.

       JURISDICTION, VENUE, EXHAUSTION, AND FINAL AGENCY ACTION

       24.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331. This action arises under

the Administrative Procedure Act (APA), 5 U.S.C. §§ 701-706.              Plaintiff’s prayers for a

declaratory judgment and preliminary and permanent injunctive relief are authorized by the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202; the APA, 5 U.S.C. §§ 701-706; and 28 U.S.C.

§ 1361.

       25.      Venue is proper in this District under 28 U.S.C. § 1391(e)(1) because at least one

Defendant is an officer or agency of the United States and resides in this District.

          26.   On May 17 and 28, HRSA issued the Violation Determination to UT, declaring that

HRSA considered UT’s contract pharmacy policy to be contrary to the 340B statute and

threatening the imposition of civil monetary penalties. The Violation Determination is final

agency action because it “mark[s] the consummation of the agency’s decision-making process”

and is an action “by which rights or obligations have been determined, or from which legal

consequences will flow.” Bennett v. Spear, 520 U.S. 154, 177–78 (1997) (citation omitted); see




                                                 13
          Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 14 of 52




also Sackett v. EPA, 566 U.S. 120, 126–27 (2012). The Violation Determination qualifies as a

final agency action because it announces HRSA’s unequivocal determination and subjects UT to

civil monetary penalties each day it does not accept the agency’s interpretation. See Ipsen

Biopharmaceuticals, Inc. v. Azar, 943 F.3d 953, 959 (D.C. Cir. 2019). HRSA’s counsel has also

admitted that a materially identical Violation Determination directed to pharmaceutical

manufacturer AstraZeneca Pharmaceuticals on May 17 was a final agency action, subject to

judicial review. See AstraZeneca Pharms. v. Becerra, Case No. 21-27-LPS, H’rg Tr. at 21:13-16,

ECF No. 76 (D. Del. May 27, 2021) (“Should [manufacturer] choose to amend its complaint to

challenge HRSA’s determination in the May 17 cease-and-desist letter, the statutory question

would then properly be before the Court.”); id. at 30:19-21 (“[T]he May 17th letter is sort of the

culmination of [the agency’s] . . . review of [pharmaceutical manufacturer’s] policy.”).

        27.     There is no statutorily mandated requirement that UT seek relief from the agency

before bringing this suit in this Court. There is also no regulatory pathway to challenge HRSA’s

determination that would protect UT against accruing exposure to possible civil monetary penalties

during the period of agency review. See 5 U.S.C. § 704. Thus, administrative exhaustion is not a

prerequisite to suit.

        28.     In any event, immediate judicial review is warranted because UT has made

exhaustive efforts to obtain relief from HRSA. Specifically, UT raised the issues presented by this

suit in multiple communications with HRSA. Thus, any further attempt to seek relief directly from

HRSA would be futile. See AstraZeneca, 2021 WL 2458063, at *7 (“If [a manufacturer] tries to

raise the legal issue presented here in [administrative] proceedings, the result is preordained.”).6



6
 HRSA has also continued to defend its position in multiple suits. See AstraZeneca, 2021
WL 2458063, at *1-2, 7 (detailing the course of litigation and HHS’s defense of its Advisory



                                                14
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 15 of 52




Review is also appropriate because UT faces significant harm from HRSA’s action, and UT has

no other adequate remedy.

                                          BACKGROUND

        A.      Statutory Framework

        29.     The 340B Drug Pricing Program, established by Congress in 1992, was designed

to assist statutorily identified covered entities, which “provide direct clinical care to large numbers

of uninsured Americans,” H.R. Rep. No. 102-384 (II), at 12, and to provide relief to the covered

entities’ patients specifically, see 61 Fed. Reg. at 43,549 (noting that “savings realized from

participation in the [340B] program” should be used “to help subsidize prescriptions for [covered

entities’] lower income patients”).

        30.     The 340B statute’s core mechanism to accomplish this goal is an instruction that

HHS enter into “agreement[s]” with pharmaceutical manufacturers providing that certain

statutorily defined “covered entit[ies]” be required to pay no more than a certain ceiling price for

the pharmaceutical manufacturer’s covered outpatient drugs. 42 U.S.C. § 256b(a)(1). That ceiling

price is determined by finding the difference between the manufacturer’s Average Manufacturer

Price and its Medicaid rebate amount for the covered outpatient drug, as calculated under the

Medicaid Drug Rebate Program statute. Id. § 256b(a)(1)–(2), (b). The 340B statute obligates the

manufacturer to offer this price to the covered entities, but sets out no obligation to sell, distribute

to, or otherwise deal with other third parties, such as contract pharmacies or third-party

administrators. Nor could it.




Opinion); see also Defs.’ Mot. for Summ., Sanofi-Aventis U.S., LLC v. U.S. HHS, No. 3:21-cv-
00634-FLW-LHG, ECF No. 89 at 46-49 (D.N.J. June 16, 2021) (defending the Advisory Opinion
as in accordance with the 340B statute and not arbitrary or capricious).


                                                  15
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 16 of 52




       31.     The 340B statute meticulously enumerates the categories of covered entities that

may enjoy this benefit under the 340B program. To qualify as a covered entity under 42 U.S.C.

§ 256b(a)(4), the entity must be one of the following:

       (A) A Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social

       Security Act).

       (B) An entity receiving a grant under section 256a of this title.

       (C) A family planning project receiving a grant or contract under section 300 of this title.

       (D) An entity receiving a grant under subpart II of part C of subchapter XXIV (relating to

       categorical grants for outpatient early intervention services for HIV disease).

       (E)   A State-operated AIDS drug purchasing assistance program receiving financial

       assistance under subchapter XXIV.

       (F) A black lung clinic receiving funds under section 937(a) of title 30.

       (G) A comprehensive hemophilia diagnostic treatment center receiving a grant under

       section 501(a)(2) of the Social Security Act.

       (H) A Native Hawaiian Health Center receiving funds under the Native Hawaiian Health

       Care Act of 1988.

       (I) An urban Indian organization receiving funds under title V of the Indian Health Care

       Improvement Act.

       (J) Any entity receiving assistance under subchapter XXIV (other than a State or unit of

       local government or an entity described in subparagraph (D)), but only if the entity is

       certified by the Secretary pursuant to paragraph (7).

       (K) An entity receiving funds under section 247c of this title (relating to treatment of

       sexually transmitted diseases) or section 247b(j)(2) of this title (relating to treatment of




                                                16
 Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 17 of 52




tuberculosis) through a State or unit of local government, but only if the entity is certified

by the Secretary pursuant to paragraph (7).

(L) A subsection (d) hospital (as defined in section 1186(d)(1)(B) of the Social Security

Act) that—

       (i) is owned or operated by a unit of State or local government, is a public or private

       non-profit corporation which is formally granted governmental powers by a unit of

       State or local government, or is a private non-profit hospital which has a contract

       with a State or local government to provide health care services to low income

       individuals who are not entitled to benefits under title XVIII of the Social Security

       Act or eligible for assistance under the State plan under this subchapter;

       (ii) for the most recent cost reporting period that ended before the calendar quarter

       involved, had a disproportionate share adjustment percentage (as determined under

       section 1886(d)(5)(F) of the Social Security Act) greater than 11.75 percent or was

       described in section 1886(d)(5)(F)(i)(II) of such Act; and

       (iii)   does not obtain covered outpatient drugs through a group purchasing

       organization or other group purchasing arrangement.

(M) A children’s hospital excluded from the Medicare prospective payment system

pursuant to section 1886(d)(1)(B)(iii) of the Social Security Act, or a free-standing cancer

hospital excluded from the Medicare prospective payment system pursuant to section

1886(d)(1)(B)(v) of the Social Security Act, that would meet the requirements of

subparagraph (L), including the disproportionate share adjustment percentage requirement

under clause (ii) of such subparagraph, if the hospital were a subsection (d) hospital as

defined by section 1886(d)(1)(B) of the Social Security Act.




                                         17
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 18 of 52




       (N) An entity that is a critical access hospital (as determined under section 1820(c)(2) of

       the Social Security Act), and that meets the requirements of subparagraph (L)(i).

       (O) An entity that is a rural referral center, as defined by section 1886(d)(5)(C)(i) of the

       Social Security Act, or a sole community hospital, as defined by section 1186(d)(5)(C)(iii)

       of such Act, and that both meets the requirements of subparagraph (L)(i) and has a

       disproportionate share adjustment percentage equal to or greater than 8 percent.

       32.    These covered entities were selected because they “generally care for underserved

populations.” Am. Hosp. Ass’n v. Azar, 967 F.3d 818, 822 (D.C. Cir. 2020).

       33.    By statute, HRSA publishes a list of all specific institutions that qualify as “covered

entities.” See 42 U.S.C. § 256b(a)(9); see also HRSA, 340B Drug Pricing Program Ceiling Price

and Manufacturer Civil Monetary Penalties Regulation, 82 Fed. Reg. 1210, 1227 (Jan. 5, 2017).

       34.    The term “contract pharmacy” generally refers to a for-profit pharmacy that, as

HRSA has admitted, does not qualify as a “covered entity” under the statute but has entered into

an arrangement with a covered entity related to the provision of 340B drugs. See Email from Rear

Admiral Krista M. Pedley, Director, Office of Pharmacy Affairs, HRSA to Lilly USA, LLC (June

11, 2020) (“Contract pharmacies . . . are only a mode for dispensing 340B drugs and not

independent covered entities.”), attached as Exhibit C to Eli Lilly Second Am. Compl., ECF

No. 103-4; id. (“encourag[ing]”—but not compelling—manufacturer to “reconsider its decision to

discontinue contract pharmacy 340B discounts”).

       35.    The agreement that HHS enters into with pharmaceutical manufacturers is known

as a Pharmaceutical Pricing Agreement and Addendum (PPA). The PPA, and its terms, are not

negotiable. See Astra USA, Inc. v. Santa Clara Cnty., 563 U.S. 110, 118 (2011). Indeed, “[t]he

statutory and contractual obligations, in short, are one and the same.” Id. Nothing in the PPA




                                                18
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 19 of 52




requires manufacturers to sell to, ship to, or otherwise deal with contract pharmacies, third-party

administrators or any party other than covered entities. Indeed, HRSA’s generic agreement defines

“covered entity” specifically, and does not define that term to include “agents” of such an entity.

See   Sample      PPA,    available    at    https://www.hrsa.gov/sites/default/files/hrsa/opa/pdf/

pharmaceutical-pricing-agreement-example.pdf.

       36.     Congress also gave HHS tools to make pharmaceutical manufacturers abide by their

agreements, including the authority to impose substantial “civil monetary penalties” on any

manufacturer who “knowingly and intentionally charges a covered entity a price for purchase of a

drug that exceeds” the statutory ceiling price. 42 U.S.C. § 256b(d)(1)(B)(vi)(III).

       37.     Although it is nominally optional for pharmaceutical manufacturers to participate

in the 340B program, see Astra, 563 U.S. at 117–18, manufacturers have no choice as a practical

matter. Manufacturers are ineligible for their covered outpatient drugs and their drugs and

biologics, as applicable, to be payable under Medicaid and Medicare Part B unless they participate

in the 340B program. Id. § 1396r-8(a)(1), (5).

       38.     Congress enacted a number of provisions to ensure that the 340B program was not

manipulated.

       39.     First, Congress specifically prohibited covered entities from taking certain actions.

A covered entity may not cause “duplicate discounts or rebates” for covered outpatient drugs,

which occur when a manufacturer sells a unit of covered outpatient drug to a covered entity at the

340B discounted price and then also is invoiced for a Medicaid rebate on that same unit. As a

result, the covered entity cannot dispense 340B discounted covered outpatient drugs to Medicaid

beneficiaries (thereby triggering a manufacturer rebate obligation to Medicaid) without taking

certain steps to guard against a duplicate discount. Id. § 256b(a)(5)(A). Covered entities are also




                                                 19
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 20 of 52




forbidden from engaging in “diversion”—i.e., “resell[ing] or otherwise transfer[ring] [a 340B

discounted] drug to a person who is not a patient of the entity.” Id. § 256b(a)(5)(B).

       40.     Second, Congress requires covered entities to permit both HHS and the

manufacturers of 340B drugs to “audit” “the records of the entity that directly pertain to the entity’s

compliance with the” bars on duplicate discounting and diversion. Id. § 256b(a)(5)(C).

       41.     Finally, Congress specifically directed HHS to implement “improvements” in

covered entity compliance with the statute’s bars on diversion and duplicate discounting. Id.

§ 256b(d)(2)(B). Among other things, HHS was directed to have a process for imposing sanctions

on covered entities that violate these statutory prohibitions. Id. § 256b(d)(2)(B)(v).

       B.      The Emergence Of Contract Pharmacies

               1.      HRSA’s 1996 Guidance

       42.     Until 1996, covered entities obtained and dispensed 340B drugs only through their

own in-house pharmacies.

       43.     In 1996, however, HRSA opened the door to the use of contract pharmacies through

the issuance of guidance. See HRSA, Notice Regarding Section 602 of the Veterans Health Care

Act of 1992; Contract Pharmacy Services, 61 Fed. Reg. 43,549 (Aug. 23, 1996).

       44.     The contract pharmacy doorway opened in 1996, however, was quite narrow.

Covered entities could contract with only a single contract pharmacy location—for the purpose of

“facilitat[ing] program participation for those eligible covered entities that do not have access to

appropriate ‘in-house’ pharmacy services.” 61 Fed. Reg. at 43,551; see also HRSA Notice

Regarding 340B Drug Pricing Program-Contract Pharmacy Services, 72 Fed. Reg. 1540 (Jan. 12,

2007) (confirming that the state of play under the 1996 guidance was that a “covered entity could

contract with only one pharmacy to provide all pharmacy services for any particular site of the

covered entity” (emphasis added)). The 1996 guidance did not obligate manufacturers to sell or


                                                  20
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 21 of 52




ship to contract pharmacies—instead, the guidance conveyed HRSA’s non-binding interpretation

of how covered entities could choose to do business. See 61 Fed. Reg. at 43,550 (“We believe that

these guidelines create no new law and create no new rights or duties.”); see also HRSA Urges

Pharma at 1.

       45.     HRSA’s 1996 guidance did not identify statutory support for its recognition of

contract pharmacies. Instead, HRSA candidly admitted that “[t]he statute is silent as to permissible

drug distribution systems” and that the statute did not contain a “requirement for a covered entity

to purchase drugs directly from the manufacturer or to dispense drugs itself.” Id. at 43,549. But

HRSA nonetheless asserted that its contract pharmacy guidance was lawful because, in its view, it

was “clear that Congress envisioned that various types of drug delivery systems would be used to

meet the needs of the very diversified group of 340B covered entities.” Id. From the outset, HRSA

recognized that, even under its own strained reading of the statute, any obligation to deal with a

contract pharmacy must be predicated on the existence of an agency relationship between the

covered entity and the contract pharmacy. See 61 Fed. Reg. at 43,550 (“The contract pharmacy

would act as an agent of the covered entity. . . . This situation is akin to a covered entity having its

own pharmacy.”).

       46.     The 1996 guidance also contained multiple important parameters on contract

pharmacies’ ability to dispense 340B drugs. Specifically, a contract pharmacy should only

dispense a 340B drug either (a) “[u]pon presentation of a prescription bearing the covered entity’s

name, the eligible patient’s name, a designation that the patient is an eligible patient, and the

signature of a legally qualified health care provider affiliated with the covered entity” or (b) after

“receipt of a prescription ordered by telephone on behalf of an eligible patient by a legally qualified

health care provider affiliated with the covered entity who states that the prescription is for an




                                                  21
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 22 of 52




eligible patient.” Id. at 43,556. HRSA stated those guidelines were added because “[t]he

contractor should have some type of assurance that the patient to whom the contractor is dispensing

the 340B drug is a patient of a covered entity participating in the 340B Program.” Id. at 43,553.

       47.     Although the statutory footing of contract pharmacies was unsound, at least in the

initial years following the issuance of the 1996 guidance, the more limited nature of the 1996

guidance, as well as the fact that the single contract pharmacy would typically maintain a separate

physical inventory of 340B drugs that it would dispense to the covered entity’s patients, helped

limit 340B program abuses.

               2.      HRSA Issues New Guidance In 2010

       48.     In 2010, HRSA shifted course and issued guidance that fundamentally changed its

policy. HRSA, Notice Regarding 340B Drug Pricing Program-Contract Pharmacy Services, 75

Fed. Reg. 10,272 (Mar. 5, 2010).

       49.     HRSA’s 2010 guidance changed the landscape in a critical way: Rather than just

using one contract pharmacy location (i.e., a local pharmacy that could easily identify covered

entity patients and dispense 340B discounted medication only to those patients), covered entities

could instead enter arrangements with an unlimited number of contract pharmacies. Id. at 10,273.

       50.     Like in its prior guidance, however, HRSA identified no statutory basis for its

pronouncements, but claimed that it “impose[d] [no] additional burdens upon manufacturers, nor

create[d] any new rights for covered entities under the law.” Id.

       51.     HRSA’s new guidance also established that covered entities were required to

include certain “essential elements” in their contract pharmacy arrangements, including that “[t]he

covered entity . . . purchase the drug, maintain title to the drug and assume responsibility for

establishing its price.” Id. at 10,277. Thus, the guidance rested on the legal fiction that contract

pharmacies would operate as a mere vessel for covered entities, subject to their control. For


                                                22
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 23 of 52




example, the guidance provides that “[t]he contract pharmacy, with the assistance of the covered

entity, will establish and maintain a tracking system suitable to prevent diversion of section 340B

drugs to individuals who are not patients of the covered entity.” Id. at 10,278. HRSA thereafter

made no effort to confirm if these elements were indeed incorporated in the contract pharmacy

arrangements. To the contrary, HRSA learned instead that contract pharmacies often operate on a

“replenishment” model, where title to the drugs shipped to the pharmacy does not remain in the

hands of the covered entity; the covered entity, contrary to the guidance requirements, has no

responsibility at all for setting drug prices or no control over any other detail of how, when or to

whom the drugs are actually dispensed. See 2014 OIG Report at 14 (many “covered entities use

administrators that determine 340B eligibility after drugs dispensed, which means that their

contract pharmacies do not know at the time they dispense the drugs whether patients’

prescriptions are 340B-eligible” (emphasis altered)).

       52.     HRSA’s 2010 policy was non-binding, which HRSA itself acknowledged to a

publication in the industry. In an August 20, 2020 article in Inside Health Policy, HRSA stated

that it “strongly encourages all manufacturers to sell 340B priced drugs to covered entities through

contract pharmacy arrangements,” but that “[w]ithout comprehensive regulatory authority, HRSA

is unable to develop enforceable policy to ensure clarity in program requirements across all the

interdependent aspects of the 340B Program.” HRSA Urges Pharma at 1.

       C.      Contract Pharmacy Abuses Explode

       53.     Since HRSA issued the 2010 guidance, the GAO found that the use of contract

pharmacies has “increased more than fifteen-fold, from about 1,300 to approximately 20,000 [as

of 2018].” 2018 GAO Report at 10. A more recent study put the increase at 4,228%, with now

“more than 27,000 individual pharmacies (almost one out of every three pharmacies)” participating




                                                23
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 24 of 52




in the 340B program as contract pharmacies. Vandervelde et al. at 4. And instead of using just

one contract pharmacy, by 2020, covered entities were using an average of 22. Id. at 7.

       54.     UT has likewise experienced a substantial increase in 340B activity. Between 2019

and 2020, the number of 340B discount claims for certain UT drugs doubled. Ex. 1 at 4. UT is

aware of no plausible, legitimate cause for such an immense increase.

       55.     At the same time, the average distance between a covered entity and its contract

pharmacies has also changed dramatically. Instead of an average of 34 miles in 2010, covered

entities are now separated from their contract pharmacies by an average of 334 miles—strongly

suggesting that many contract pharmacies are not dispensing medication to the covered entity’s

patients. Vandervelde et al. at 7.

       56.     As the number of contract pharmacies exploded, the business arrangements

between contract pharmacies and covered entities began to look nothing like the model envisioned

by the 1996 guidance, where a single contract pharmacy was simply acting as a conduit for a

covered entity. Under that guidance, covered entities and contract pharmacies were instructed to

use a “Bill to/Ship to” arrangement where the covered entity purchased the drugs and specified

that the drugs would be shipped to the contract pharmacy. See 61 Fed. Reg. at 43,552. Contract

pharmacy arrangements now generally involve a “replenishment model.” Under that scheme, the

contract pharmacy makes no effort at keeping 340B discounted drugs separate from its other non-

340B stock, but instead maintains one single inventory from which it dispenses drugs to non-340B

patients and 340B patients alike. At the time the contract pharmacy sells a drug, it does not know

whether the individual purchaser is a patient of a 340B covered entity, and ignores the various

anti-diversion safeguards discussed in HRSA’s policy guidance. See OIG Testimony at 11

(testifying “many contract pharmacies dispense drugs to all of their customers—340B-eligible or




                                               24
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 25 of 52




otherwise—from their regular inventory”). In other words, in such situations, the covered entity

does not take or hold title to any particular drug shipment to the covered pharmacy.

       57.     Only later does the contract pharmacy attempt to determine whether the patient

qualified for a 340B discount. To do so, the contract pharmacy and covered entity often utilize a

third-party administrator—a company that is often paid per claim that it evaluates. That third-

party administrator often makes that determination by using a complex, black-box algorithm to

determine whether the patient to whom the drug was dispensed can be linked somehow to a

covered entity. Vandervelde et al. at 5. The contract pharmacy then uses this determination to

order stock at the 340B price to “replenish” those that were dispensed. The mechanism by which

the 340B patients, and therefore units to be replenished at the 340B price, are identified is not

regulated by HRSA and has never been made public, raising concerns that in many cases the

“algorithm” may be little more than a guesstimate. The statute does not appear to give HRSA

authority to audit contract pharmacies and other third parties, and thus HRSA may have no accurate

sense of how these determinations are actually made.

       58.     Of the approximately 27,000 contract pharmacies participating in the 340B

program, more than half of all profits are realized by four of the largest, for-profit pharmacy

companies. Vandervelde et al. at 7; see also 2018 GAO Report at 20 (stating the majority (75%)

of 340B contract pharmacies are chain pharmacies).

       59.     “The enormous growth in 340B contract pharmacy arrangements seems to boil

down to a single factor: outsized profit margins.” Vandervelde et al. at 4. For the period “between

2013 and 2018, the [National Community Pharmacists Association] reported that the average gross

margin on all prescription medicines ranged between 22% and 23%.” Id. For 340B purchased

medicines, industry experts have estimated the average gross margin to be 72%. Id.




                                                25
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 26 of 52




       60.     There are multiple ways that contract pharmacies can profit from their arrangement

with covered entities. Typically, the contract pharmacy will bill a patient’s third-party insurer at

full price, or else charge the patient out of pocket for a 340B drug that the contract pharmacy

obtained at a fraction of that price. See GAO, 340B Drug Discount Program: Increased Oversight

Needed to Ensure Nongovernmental Hospitals Meet Eligibility Requirements, GAO-20-108 at 5

(Dec. 2019) (explaining that contract pharmacies “purchase [340B program] drugs at the 340B

Program price for all eligible patients regardless of the patients’ income or insurance status” and

“receiv[e] reimbursement from patients’ insurance that may exceed the 340B prices paid for the

drugs”). Sometimes, the contract pharmacy and covered entity enter a percentage-based profit

sharing scheme, where the contract pharmacy receives “a fee based on a percentage of revenue

generated for each 340B prescription.” 2018 GAO Report at 25. Other times, the contract

pharmacy collects a flat fee per dispensed prescription. Id. Fees based on a percentage of revenue

“ranged from 12 to 20 percent of the revenue generated.” Id. at 27. Flat fees vary, but some fees

for brand drugs are as high as $1,750. Id. at 26.

       61.     Indeed, HRSA is well aware that the contract pharmacy arrangement creates a

massive revenue stream for national for-profit pharmacy chains. For example, in 2017, the current

Director of HRSA’s Office of Pharmacy Affairs testified that contract pharmacy profiteering from

their arrangement with covered entities was “a business matter between the parties and their

contract.” Examining HRSA’s Oversight of the 340B Drug Pricing Program; Hearing Before the

H. Subcomm. on Oversight and Investigations of the Comm. on Energy and Commerce, 115 Cong.

79 (July 18, 2017) (testimony of Capt. Krista M. Pedley, Director, Off. of Pharmacy Affairs,

HRSA). She conceded, however, that HRSA does not prohibit contract pharmacies from sharing

the spread between the 340B discount and the reimbursement. Id.




                                                26
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 27 of 52




       62.     Although those savings were intended to benefit low-income care providers and

their patients, the “profits on 340B purchased medicines are now distributed across a vertically

integrated supply chain that includes . . . pharmacies, contract pharmacy administrators,

[pharmacy benefit managers], health plans, and employer groups.” Vandervelde et al. at 7. At

least one national pharmacy chain publicly disclosed that 340B profits were material to its business

operations.    Walgreens Boots Alliance, Inc., Form 10-K, at 23 (Oct. 15, 2020),

https://bit.ly/2MoLX9d.

       63.     Contract pharmacies frequently share none of this profit with the patients that

Congress intended to benefit. The GAO found that only 54% of covered entities who responded

to its request for data reported offering some discount on 340B drugs to low-income, uninsured

patients in their contract pharmacy arrangements. 2018 GAO Report at 30.

       64.     The exponential growth in the use of contract pharmacies also creates massive risks

to the integrity of the 340B program, including by multiplying the chances that statutorily barred

diversion will occur.

       65.     Although there is little transparency regarding how the retrospective identification

of 340B patients (and therefore 340B units) is performed, the evidence shows that third-party

administrators are strongly incentivized to broadly interpret which contract pharmacy patients

would have been patients of 340B covered entities. That is because the third-party administrators

take another portion of the 340B profits generated, collecting around $5 to $7 per each prescription

filled by a covered entity’s contract pharmacy that the administrator determines originated from

the covered entity and is 340B eligible. 2018 GAO Report at 28. Typically, a smaller fee (around

$1.90) is charged when the administrator evaluates a prescription that originated from the covered

entity but may not be eligible for a 340B discount. Id.




                                                27
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 28 of 52




       66.     The publicly available evidence confirms that this system of perverse incentives

has resulted in widespread abuses. As detailed in a report issued by GAO, HRSA has identified

hundreds of instances of diversion, notwithstanding that it exercises very limited oversight. 2018

GAO Report at 37; see also GAO, Drug Pricing: Manufacturer Discounts in the 340B Program

Offer Benefits, but Federal Oversight Needs Improvement, GAO-11-83, at 28 (Sept. 2011)

(“Operating the 340B program in contract pharmacies creates more opportunities for drug

diversion compared to in-house pharmacies.”). Indeed, approximately, two-thirds of violations

for diversion uncovered by HRSA audits “involved drugs distributed at contract pharmacies.”

2018 GAO Report at 44.

       67.     HRSA, however, has repeatedly turned a blind eye to these abuses. As early as

2010, HRSA was made aware of concerns regarding the potential for abuse. See 75 Fed. Reg. at

10,274 (commenter noting that the guidelines proposed “d[id] not adequately describe safeguards

that will combat drug diversion and duplicate discounts”). But HRSA has largely taken a hands-

off approach to ensuring that contract pharmacies are providing 340B drugs only to patients of

covered entities.

       68.     For example, HRSA previously advised covered entities to implement multiple

audit and other programs to police their contract pharmacy arrangements and halt diversion and

other abuses, but as HHS’s Inspector General reported in 2014: “[M]ost covered entities [it

studied] do not conduct all the oversight activities” HRSA recommends. See 2014 OIG Report at

2. The upshot is that, as the GAO concluded, HRSA “does not know the scope of the assessments

[conducted by covered entities] and whether they are effective at identifying the full extent of non-

compliance.” 2018 GAO Report at GAO Highlights. “Given these weaknesses,” the GAO




                                                 28
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 29 of 52




concluded, “HRSA does not have a reasonable assurance that covered entities adequately

identified and addressed non-compliance with 340B Program requirements.” Id.

        69.    And, although covered entities and contract pharmacies are supposed to implement

plans to ensure 340B compliance, HRSA does not review the covered entity’s oversight plan for

the entity’s contract pharmacy at the outset—indeed, it only collects the plan if an audit is

conducted. Opportunities to Improve the 340B Pricing Program: Hearings Before the H.

Subcomm. on Health of the Comm. on Energy and Commerce, 115 Cong. 37, 40 (July 11, 2018)

(July 11, 2018 H. Subcomm. Hearing) (testimony of Debra Draper, Director, Health Care Team,

GAO).

        70.    HRSA itself has disclaimed any legal authority over the financial arrangements

between covered entities and contract pharmacies as embodied in the contracts between covered

entities and contract pharmacies. Id. at 40 (“The other issue is that HRSA doesn’t have legal

authority over those arrangements. They discuss it as a private business matter between the

covered entity and contract pharmacies and third-party administrators.”). As a GAO witness

summarized, HRSA has left the “method of ensuring compliance . . . up to the covered entities.”

Id. at 43. In practice, this often means a lack of oversight at all. For example, GAO found that

one covered entity “reported auditing claims of five randomly selected patients quarterly when

they serve 900 patients on a monthly basis.” Id. This is important for multiple reasons. First, it

demonstrates that HRSA does not police the detailed contractual relationships between covered

entities, third-party administrators, and contract pharmacies—and thus does not know whether

they actually constitute the type of principal-agent fiduciary agreements that the agency’s Chief

Legal Officer has said is required to trigger a manufacturer obligation to sell, distribute or ship to

those agencies. See Advisory Opinion at 1 (“[T]o the extent contract pharmacies are acting as




                                                 29
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 30 of 52




agents of a covered entity, a drug manufacturer in the 340B program is obligated to deliver its

covered drugs to those covered pharmacies ….” (emphasis added)). Second, as indicated, it

demonstrates that HRSA does not necessarily have statutory audit authority over contract

pharmacies or other third parties or authority to compel them to submit to a statutory audit by

manufacturers. See 42 U.S.C. § 256b(a)(5)(C) (requiring only that a covered entity permit the

government or the drug manufacturer to audit the covered entity’s records directly pertaining to

compliance with the diversion and duplicate discount prohibitions). If no direct statutory audit of

contract pharmacies and other third parties is available to manufacturers, the manufacturers will

have no recourse to halt fraud by those entities.

       71.     Even where HRSA does audit covered entities to ensure compliance and discover

violations, HRSA does “not require all covered entities to provide evidence that they have taken

corrective action and are in compliance with program requirements prior to closing an audit.” July

11, 2018 H. Subcomm. Hearing at 54 (Rep. H. Morgan Griffith). Indeed, even in the very limited

cases where HRSA conducted re-audits [of covered entities who had compliance issues], it found

repeated instances of similar noncompliance. Id. at 55 (GAO witness testifying that HRSA should

require “more rigorous information . . . from the covered entities as to what they’ve done”). Again,

to UT’s knowledge, HRSA has never audited directly any third-party administrator or contract

pharmacy to address compliance concerns under its policy. See 42 U.S.C. § 256b(a)(5)(C).

Instead, HRSA appears to audit covered entities, and then does so poorly. Indeed, the volume of

negative audit findings resulting from covered entity audits has not substantially declined over the

years and remains at unacceptably high levels. See HRSA, Office of Pharmacy Affairs, 340B

Drug Pricing Program: Program Integrity, http://www.hrsa.gov/opa/program-integrity/index.html

(last reviewed May 2021) (posting HRSA’s covered entity audit results by fiscal year from FY




                                                    30
             Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 31 of 52




2012 to FY 2021, with nearly 50 negative audit findings so far in FY 2021), available at

http://www.hrsa.gov/opa/program-integrity/index.html.

        72.      In the fiscal year 2019 audits conducted by HRSA, HRSA officials reported to

GAO that there were instances where HRSA “did not issue eligibility findings for a failure to

oversee 340B Program compliance at contract pharmacies through internal audits and other

measures as set forth in guidance because the 340B statute does not address contract pharmacy

use.” GAO, Drug Pricing Program: HHS Uses Multiple Mechanisms to Help Ensure Compliance

with 340B Requirements, GAO-21-107, at 15-16 (Dec. 2020). Similarly, the agency “did not issue

diversion findings for dispensing 340B drugs to ineligible individuals as defined by HRSA

guidance because the 340B statute does not provide criteria for determining patient eligibility.”

Id. at 15.

        D.       Pharmaceutical Manufacturers Including UT Implement Policies Aimed At
                 Curbing Contract Pharmacy Abuses

        73.      As indicated, neither the HRSA 1996 policy nor its 2010 contract pharmacy policy

compelled manufacturers to sell or ship to such pharmacies. 61 Fed. Reg. at 43,550 (1996 guidance

“create[d] no new law and create[d] no new rights or duties”); 75 Fed. Reg. at 10,273 (2010

guidance “impose[d] [no] additional burdens upon manufacturers, nor create[d] any new rights for

covered entities”). Given HRSA’s consistent failure to address the abuses of the 340B program,

UT and five other pharmaceutical manufacturers issued varying contract pharmacy policies in their

own effort to combat the rampant abuses in the program.

        74.      On November 13, 2020, UT notified HRSA that it would begin implementing two

narrowly tailored contract pharmacy policies with the goal of stemming abuses going forward

without upsetting the status quo or creating hardship for covered entities or their patients.




                                                 31
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 32 of 52




       75.     UT’s first policy is directed at stemming the further growth in contract pharmacies.

For orders placed by a contract pharmacy on or after November 20, 2020, UT will accept the order

only if the particular contract pharmacy was used by the related covered entity to make a valid

340B purchase of a UT covered outpatient drug during the first three quarters of the 2020 calendar

year (January 1 through September 30, 2020). Covered entities and contract pharmacies can check

their eligibility by visiting the website UTAssist.com and selecting “Our Services” followed by

“Product Distribution.”

       76.     If a covered entity does not have a contract pharmacy that meets this requirement

and the covered entity does not have its own on-site pharmacy, then that covered entity may

contact UT to designate a single 340B contract pharmacy. UT will then accept 340B orders from

that designated contract pharmacy. This exception within UT’s first policy is consistent with

HRSA’s 1996 guidance, which envisioned that covered entities would contract with a single third-

party pharmacy—a limitation that HRSA considered to be consistent with the 340B statute. See

61 Fed. Reg. 43,549. And UT’s first policy gives covered entities far more leeway than HRSA’s

1996 guidance. UT implemented this policy on November 20, 2020.

       77.     UT’s second policy is directed at ensuring the integrity of the 340B program.

Covered entities using a contract pharmacy will be required to regularly provide claims data to UT

via a third-party platform, among other things, allowing UT to confirm that contract pharmacies

are genuinely acting on behalf of a covered entity. This requirement has been delayed and is

currently scheduled to take effect September 1, 2021.

       78.     These reasonable measures ameliorate the most problematic contract pharmacy

aspects of the 340B program in its current form. The first requirement stops the growth of contract

pharmacies while ensuring that eligible covered entities continue to receive 340B discount pricing.




                                                32
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 33 of 52




And the second requirement will help ensure that participants are abiding by the 340B program’s

requirements and are eligible to receive 340B pricing.

       E.      HHS Issues And Relies Upon An Advisory Opinion Contending That The
               Statute Unambiguously Mandates Its Contract Pharmacy Policy

       79.     On December 30, 2020, HHS’s General Counsel issued an “Advisory Opinion” on

contract pharmacies.     See Advisory Opinion at 1 (“Recently, certain drug manufacturers

participating in the 340B Program are declining to distribute covered outpatient drugs through

contract pharmacies at the ceiling price.”).

       80.     The Advisory Opinion made several important new pronouncements and is the only

logical or apparent predicate for the Violation Determination. It relied upon two assumptions: that

contract pharmacies or other third parties were in fact agents of covered entities, and that the

covered entities retained title at all times to the drugs dispensed. Both concepts were integral to

prior HRSA guidance allowing the use of contract pharmacies. See supra at 21-23.

       81.     First, the Advisory Opinion marks the first time a government agency concluded

that pharmaceutical manufacturers are “obligated” to transmit their drugs at the 340B discounted

price to an unlimited number of contract pharmacies, so long as those contract pharmacies are

“acting as agents of a covered entity.” Advisory Opinion at 1; see AstraZeneca, 2021 WL

2458063, at *6 (“The [Advisory] Opinion is the first document in which HHS explicitly concluded

that drug manufacturers are required by statute to provide 340B drugs to multiple contract

pharmacies.” (emphases in original)). The Advisory Opinion identified no evidentiary basis for

concluding that any contract pharmacy is acting as an agent of a covered entity, much less that all

27,000 are. Id. Even if HRSA had authority to undertake this activity, this would be a gargantuan

task, requiring the government to review thousands of contract pharmacy and third-party

administrator agreements, to assess the application of state agency law in each circumstance, and



                                                33
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 34 of 52




to make specific findings for each such contract pharmacy arrangement. The Advisory Opinion

did not purport to do this, and to UT’s knowledge HRSA has never attempted to do so either. And

no explanation at all is offered in the Violation Determination of how any agency relationship

could be substantiated. Indeed, it appears highly likely that many contract pharmacies and other

third parties would disclaim the types of legal obligations to covered entities that necessarily

accompany a principal-agent relationship. See Restatement (Second) of Agency § 1 cmt. b (“The

agency relation results if, but only if, there is an understanding between the parties

which . . . creates a fiduciary relation in which the fiduciary is subject to the directions of the one

on whose account he acts. It is the element of continuous subjection to the will of the principal

which distinguishes the agent from other fiduciaries.”); see also HRSA, 340B Drug Pricing

Program; Administrative Dispute Resolution Regulation, 85 Fed. Reg. 80,632, 80,633 (Dec. 14,

2020) (acknowledging that HRSA may need to “resolve [in administrative proceedings] whether

a pharmacy is part of a ‘covered entity’”). And it seems impossible to reconcile the concept of

agency with the widespread contract pharmacy “replenishment” model, which instead appears to

be a commercial arrangement not tied to any principles of agency law. Nor did HRSA purport to

provide any mechanism for drug manufacturers to evaluate in advance whether any contract

pharmacy is in fact the agent of a covered entity, or whether the covered entity retains title to the

drugs shipped to any contract pharmacy.

       82.     Second, although HRSA had previously stated the 340B statute was silent as to

permissible drug distribution systems, the Advisory Opinion asserted that the statute

unambiguously compelled manufacturers to honor contract pharmacy arrangements through its

requirement that manufacturers must “offer” covered outpatient drugs at or below the ceiling price

for “purchase by” covered entities. Advisory Opinion at 2 (“It is difficult to envision a less




                                                  34
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 35 of 52




ambiguous phrase and no amount of linguistic gymnastics can ordain otherwise.”). The Advisory

Opinion claimed that a covered entity purchases and holds “title” to the 340B drugs, even though

they are delivered to a different party, like a contract pharmacy. See id. at 3. According to the

Advisory Opinion, this is the case regardless of whether the delivery location is “the lunar surface,

low-earth orbit, or a neighborhood pharmacy.” Id.

       83.     Third, in a footnote, the Advisory Opinion expressly blessed the replenishment

model that is in widespread use by contract pharmacies. Id. at 6 n.6. The Advisory Opinion did

not examine how contract pharmacies actually operate, and HRSA appears to have limited

information on those operations. Nor did the Advisory Opinion explain how the replenishment

model could be reconciled with the core concepts upon which the Advisory Opinion is based—

“title” being held by covered entities, and contract pharmacies operating merely as “agents” of

covered entities. In fact, a covered entity does not retain title to drugs shipped to a contract

pharmacy under the replenishment model, where 340B drugs are dispensed by the pharmacy to

non-covered-entity patients. See AstraZeneca, 2021 WL 2458063, at *11 n.19 (“Under the now-

prevalent ‘replenishment model’ . . . . [t]he covered entities never physically possess the drugs.”).

       84.     In light of HRSA’s shifting positions on contract pharmacies, five pharmaceutical

manufacturers are already engaged in litigation with HRSA and HHS because of HRSA’s disputes

with their company-specific policies. See Eli Lilly & Co. v. Becerra, No. 1:21-cv-00081-SEB-

MJD (S.D. Ind.); AstraZeneca Pharms. v. Becerra, No. 1:21-cv-00027-LPS (D. Del.); Sanofi-

Aventis U.S., LLC v. U.S. Dep’t of HHS, No. 3:21-cv-00634-FLW-LHG (D.N.J.); Novo Nordisk

Inc. v. U.S. Dep’t of HHS, 3:21-cv-00806-FLW-LHG (D.N.J.); Novartis Pharms. Corp. v.

Espinosa, 1:21-cv-01479-DLF (D.D.C.).




                                                 35
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 36 of 52




       85.     To date, one of those courts has substantively addressed claims regarding the

Advisory Opinion. It found that the Advisory Opinion is “legally flawed” because it wrongly

concluded the agency’s contract pharmacy framework was mandated by the statute’s unambiguous

text. AstraZeneca, 2021 WL 2458063, at *8. Although that court indicated in dicta that HRSA

may be able to reach a “permissible” interpretation requiring shipment to contract pharmacies

because the statute is silent on that issue, id. at *9, *11, that logical leap is foreclosed under D.C.

Circuit case law: Congressional silence does not equal ambiguity that an agency can bend to its

will. See, e.g., Aid Ass’n for Lutherans v. USPS, 321 F.3d 1166, 1174 (D.C. Cir. 2003) (rejecting

as “entirely untenable under well-established case law” the argument “that the disputed regulations

are permissible because the statute does not expressly foreclose the construction advanced by the

agency”).

       86.     On June 18, 2021, following issuance of the court decision concluding the Advisory

Opinion was “legally flawed,” AstraZeneca, 2021 WL 2458063, at *8, HHS withdrew the

Advisory Opinion, which served as the foundation for HRSA’s Violation Determination here, see

Advisory Opinion Withdrawal at 2.

       F.      HHS Issues Its Determination That UT Must Eliminate Its Policies Or Else
               Face Civil Monetary Penalties

       87.     On May 17, 2021, HRSA sent its May 17 letter, stating that HRSA had determined

that UT’s contract pharmacy policies violated the 340B statute. See Letter from HRSA to UT

(May 17, 2021), attached as Exhibit 2. HRSA also sent materially similar decisions to five other

pharmaceutical manufacturers.

       88.     That letter contained HRSA’s Violation Determination; it announced that HRSA

“has completed its review of [UT’s] policy” and concludes that UT’s “actions have resulted in

overcharges and are in direct violation of the 340B statute.” Id. at 1. It noted that its conclusion



                                                  36
           Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 37 of 52




is, in part, based on “complaints” from certain unidentified “covered entities.” Id. HRSA has

never shared those complaints with UT, despite UT’s requests that HRSA do so.

          89.   The letter did not contain any legal analysis. Instead, it reiterated the conclusion of

the Advisory Opinion that UT was bound to provide covered drugs to contract pharmacies, and

that nothing in the statutory requirement to provide drugs to covered entities was “qualified,

restricted, or dependent on how the covered entity chooses to distribute the covered outpatient

drugs.” Id. Thus, HRSA’s determinations appeared to be the agency’s implementation of the now

defunct Advisory Opinion’s legal analysis, which was issued by the Department’s Chief Legal

Officer and was binding on HRSA. See Statement of Organizations, Functions, and Delegations

of Authority, 86 Fed. Reg. 6349, 6351 (Jan. 21, 2021) (General Counsel “[f]urnishes all legal

services” at HHS, “[s]upervises all legal activities,” and “[r]eviews and approves all administrative

complaints and enforcement actions . . . to ensure that [they are] legally sound”).

          90.   HRSA has never given UT notice of any other legal analysis on which it has or will

rely.

          91.   HRSA demanded both that UT not “impose conditions on covered entities’ access

to 340B pricing, including the production of claims data” and that UT “immediately begin offering

its covered outpatient drugs at the 340B ceiling price to covered entities through their contract

pharmacy arrangements, regardless of whether they purchase through an in-house pharmacy.” Id.

at 1-2.

          92.   HRSA then threatened significant financial penalties for non-compliance with its

demands: “Continued failure to provide the 340B price to covered entities utilizing contract

pharmacies, and the resultant charges to covered entities of more than the 340B ceiling price, may

result in [civil monetary penalties].” Id. at 2.




                                                   37
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 38 of 52




       93.     Finally, HRSA “request[ed] that [UT] provide an update on its plan to restart

selling, without restriction, 340B covered outpatient drugs at the 340B price to covered entities

with contract pharmacy arrangements by June 1, 2021.” Id.

       94.     On May 26, 2021, UT contacted HRSA to explain the agency appeared to

misconstrue UT’s policy and that HRSA seemed to take issue specifically with one, not both of

UT’s policies. See Letter from UT to HRSA at 1 (May 26, 2021), attached as Exhibit 3. In light

of the significance of the Violation Determination’s assertions, UT also requested an extension of

the response deadline to June 18, 2021. Id. at 2.

       95.     On May 28, 2021, HRSA wrote again and restated the basis for its Violation

Determination. See Letter from HRSA to UT (May 28, 2021), attached as Exhibit 4. HRSA

clarified that it objected to both of UT’s policies. See id. at 1. HRSA also granted an extension

until June 10, 2021. Id. at 2. And HRSA referred multiple times to “340B contract pharmacy

orders,” and indicated that it believes that UT will deny such orders. But nothing in the statute

requires any manufacturer to provide 340B discounts to a contract pharmacy that orders drugs.

       96.     On June 10, 2021, UT submitted a letter to HRSA attempting to clarify how its

policies complement the purposes of the 340B program, how the policies are designed to operate,

and why they are consistent with the statute.        UT further explained why the Violation

Determination, and the Advisory Opinion upon which it is based, misconstrues the statute and

otherwise violates well-established principles of administrative law. See Ex. 1.

       97.     First, UT explained that its policies complement the 340B program because they

are designed to ensure a degree of program integrity and to prevent diversion, all without

preventing a single covered entity from providing discounted drugs to its patients, even, if

necessary, through a contract pharmacy.




                                                38
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 39 of 52




       98.     Second, UT explained that, even though the statute does not require pharmaceutical

manufacturers to honor any contract pharmacy arrangements, UT’s policies allow each and every

covered entity to use at least one contract pharmacy, if not multiple—it is merely designed to

prevent the continued proliferation of contract pharmacies and increasing program abuses going

forward. And UT explained that its requirement that covered entities submit claims data is

consistent with the objective of ensuring that any “agency” relationship between the covered entity

and a contract pharmacy is bona fide.

       99.     Third, UT explained that it anticipated that if any covered entities had in fact

complained to HRSA about UT’s policies, the number of those complaints should have been

vanishingly small because UT’s claims data policy was not even in effect yet, and UT’s policy

limiting the number of contract pharmacies that covered entities could use in the future would be

relevant in only a very small number 340B purchases. UT therefore requested to see what

complaints, if any, HRSA was basing its Violation Determination on.

       100.    Fourth, UT explained that its policies are consistent with the statute and that

HRSA’s contrary conclusion violates normal principles of statutory interpretation and

administrative law.

       101.    Fifth, UT explained that in all events HRSA appeared to be operating under a

misconception when it determined that UT was subject to civil monetary penalties. Civil monetary

penalties may be imposed only on a manufacturer who “knowingly and intentionally” overcharges

a covered entity. 42 U.S.C. § 256b(d)(1)(B)(vi)(III) (emphasis added). UT explained that its

policies should never result in a covered entity overcharge—much less a knowing and intentional

one. That is because when UT denies a 340B contract pharmacy order under its policies, it does

not convert the order to a commercial order—it just denies the order altogether, while still offering




                                                 39
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 40 of 52




the covered entity itself the 340B discount. Under these circumstances, UT cannot “overcharge”

any entity, because there has been no “charge” at all. Further, if the covered entity then itself

orders the drug at the 340B price, UT fills that order at the 340B price.

       102.    Accordingly, UT requested that HRSA assure UT “as soon as possible that [it

would] withdraw [its] threat of enforcement.” Ex. 1 at 12.

       103.    Moreover, to UT’s knowledge, the one contract pharmacy that handles the highest

volume of UT’s 340B discounted dispensing does not in fact have a principal-agency relationship

with the covered entities, and in fact receives orders from a third-party administrator that may

likewise lack an agency relationship with the relevant covered entities. Even under the Chief Legal

Counsel’s legal interpretation of the 340B statute, a covered entity cannot trigger any obligation

by UT to ship to that contract pharmacy.

       104.    HRSA did not reply to UT’s substantive response to the Violation Determination,

did not share with UT complaints it has received, and took no steps to rescind the erroneous

Violation Determination or otherwise withdraw its threat of enforcement.

               CLAIM I: HRSA’S VIOLATION DETERMINATION
            VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
           AGENCY ACTION THAT IS NOT IN ACCORDANCE WITH LAW
                   Violation of 5 U.S.C. § 706; 42 U.S.C. § 256b

       105.    The foregoing paragraphs are incorporated by reference as if set forth in full herein.

       106.    The Administrative Procedure Act prohibits Defendants from acting in any way

that is not in accordance with law.

       107.    The 340B statute requires participating manufacturers to “offer each covered

entity” covered outpatient drugs. 42 U.S.C. § 256b(a)(1) (emphasis added). The statute sets out a

comprehensive list of entities that qualify as a “covered entity.” See id. § 256b(a)(4).




                                                 40
            Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 41 of 52




        108.    Contract pharmacies do not qualify under the statute as a “covered entity.” See id.;

see also Colautti v. Franklin, 439 U.S. 379, 392 n.10 (1979) (“As a rule, a definition which

declares what a term means excludes any meaning that is not stated.” (cleaned up));

United States v. Philip Morris USA, 566 F.3d 1095, 1115 (D.C. Cir. 2009) (similar); AstraZeneca,

2021 WL 2458063, at *20 (“It is hard to believe that Congress enumerated 15 types of covered

entities with a high degree of precision and intended to include contract pharmacies as a 16th

option by implication.”); see also id. at *10 (“Congress knows how to write statutes that

cover agents and contractors, but it did not do so in the 340B statute.”).

        109.    Congress also expressly prohibited covered entities from “resell[ing] or otherwise

transfer[ring] [340B drugs] to a person who is not a patient of the entity.”              42 U.S.C.

§ 256b(a)(5)(B).

        110.    When covered entities permit contract pharmacies to take possession of 340B

discounted drugs, the covered entities have “resold” or “otherwise transferred” those drugs to the

contract pharmacy in violation of the statute. Id.

        111.    Notwithstanding the fact that contract pharmacies do not qualify as covered entities

under the statute and covered entities are statutorily barred from selling or transferring drugs other

than to patients, HRSA purports to sidestep Congress’s decision to limit 340B participation to

enumerated covered entities simply by declaring contract pharmacies to be “agents” of covered

entities.

        112.    This justification also fails because Congress explicitly addressed when a third-

party can “represent[] the interests of . . . covered entities”—specifically, associations or

organizations may represent covered entities in administrative dispute resolution proceedings

before the agency. 42 U.S.C. § 256b(d)(3)(B)(vi). But pharmaceutical manufacturers are not




                                                 41
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 42 of 52




required to provide 340B drugs to these entities (much less to entities the statute does not

contemplate and refer to at all, like contract pharmacies). See AstraZeneca, 2021 WL 2458063, at

*10 (stating to the extent the statute addresses issue, it “militate[s] against the view set out in the

[Advisory Opinion]”).

       113.    Whereas Congress clearly distinguished between covered entities and entities

acting on behalf of covered entities, HRSA’s interpretation effectively conflates separate entities

as all being the same “covered entity.” See Digital Realty Trust, Inc. v. Somers, 138 S. Ct. 767,

776-77 (2018) (“When a statute includes an explicit definition, we must follow that

definition, even if varies from a term’s ordinary meaning.”); see also AstraZeneca, 2021

WL 2458063, at *10.

       114.    Under the statute, UT is not required to supply covered outpatient drugs at a 340B

price to contract pharmacies.

       115.    Likewise, nothing in UT’s agreement with HHS requires UT to sell to, ship to, or

otherwise deal with contract pharmacies (or other third-party entities).

       116.    HRSA’s Violation Determination violates the plain language of the 340B statute

by determining that UT is obligated to supply 340B discounted drugs to contract pharmacies and

is otherwise unlawful and in excess of HRSA’s statutory powers.

       117.    HRSA’s Violation Determination also violates the plain language of the 340B

statute by determining that UT is forbidden from requesting claims data from covered entities.

The agency has not offered any interpretation of the statute—neither in the Violation

Determination, the now withdrawn Advisory Opinion, nor anywhere else—that would prohibit UT

from making this request.




                                                  42
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 43 of 52




       118.    HRSA’s Violation Determination constitutes final agency action, as HRSA has

itself admitted, for which UT has no other adequate remedy at law.

       119.    For the foregoing reasons, HRSA’s Violation Determination, declaring UT’s policy

in violation of the 340B statute, violates the 340B statute and is therefore not in accordance with

law.

               CLAIM II: HRSA’S VIOLATION DETERMINATION
           VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
       AGENCY ACTION THAT IS ARBITRARY, CAPRICIOUS, AN ABUSE OF
             DISCRETION, AND NOT IN ACCORDANCE WITH LAW
                   Violation of 5 U.S.C. § 706; 42 U.S.C. 256b.

       120.    The foregoing paragraphs are incorporated by reference as if set forth in full herein.

       121.    The Administrative Procedure Act prohibits Defendants from acting in any way

that is arbitrary and capricious, an abuse of discretion, or not in accordance with law.

       122.    The 340B statute requires covered entities to dispense 340B discounted drugs to

the covered entities’ patients only. 42 U.S.C. § 256b(a)(5)(B).

       123.    Under contract pharmacies’ replenishment model, contract pharmacies dispense

340B discounted drugs from their commingled supply of drugs to patients who are not patients of

a covered entity. See AstraZeneca, 2021 WL 2458063, at *11 n.19 (“At the time of dispensing,

the pharmacies do not know whether the prescriptions were written by medical providers at

covered entities and qualify for 340B discounts.”).

       124.    When covered entities permit contract pharmacies that use the replenishment model

to dispense drugs to patients who are not patients of a covered entity, the covered entity and

contract pharmacy engage in statutorily prohibited diversion. See 42 U.S.C. § 256b(a)(5)(B).

       125.    HRSA’s Violation Determination violates the plain language of the 340B statute

by determining that UT is obligated to supply 340B discounted drugs to contract pharmacies,




                                                 43
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 44 of 52




including those who use the replenishment model, and is otherwise unlawful and in excess of

HRSA’s statutory powers.

       126.    HRSA’s Violation Determination also violates the plain language of the 340B

statute by determining that UT is forbidden from requesting claims data from covered entities as

part of a portal process for receiving requests for 340B orders. The agency has failed to offer any

interpretation of the statute that would prohibit UT from making this request.

       127.    HRSA’s Violation Determination constitutes final agency action, as HRSA has

itself admitted, for which UT has no other adequate remedy at law

       128.    For the foregoing reasons, HRSA’s Violation Determination, declaring UT’s policy

in violation of the 340B statute, violates the 340B statute and is therefore not in accordance with

law.

                 CLAIM III: HRSA’S VIOLATION DETERMINATION
           VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
       AGENCY ACTION THAT IS ARBITRARY, CAPRICIOUS, AN ABUSE OF
             DISCRETION, AND NOT IN ACCORDANCE WITH LAW
                          Violation of 5 U.S.C. § 706.

       129.    The foregoing paragraphs are incorporated by reference as if set forth in full herein.

       130.    The Administrative Procedure Act prohibits Defendants from acting in any way

that is arbitrary and capricious, an abuse of discretion, or not in accordance with law.

       131.    Even if the 340B statute could be read to require manufacturers to supply 340B

drugs to an unlimited number of “agents” of covered entities, HRSA’s Violation Determination

violates the Administrative Procedure Act in numerous respects, including (but not limited to)

those described below.

       132.    First, under the APA, agency decisions are arbitrary and capricious if they rest on

an invalid legal rationale or no rationale at all. See Fox v. Clinton, 684 F.3d 67, 75 (D.C. Cir.

2012) (“We will not uphold an agency adjudication where the agency’s judgment . . . was neither


                                                 44
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 45 of 52




adequately explained in its decision nor supported by agency precedent.” (quoting Siegel v. SEC,

592 F.3d 147, 158–64 (D.C. Cir. 2010)).

        133.   Both are true here. The Violation Determination rests on an invalidated legal

rationale embodied in the Advisory Opinion, namely that the 340B statute unambiguously provides

that manufacturers are required to provide 340B drugs to contract pharmacies. HHS has chosen

to withdraw its Advisory Opinion. See Advisory Opinion Withdrawal. At best then, the Violation

Determination now rests on an invalid and withdrawn legal rationale and must be withdrawn as

well.

        134.   At worst, the Violation Determination rests on no rationale at all. Absent reliance

on the withdrawn Advisory Opinion, the Violation Determination is void of any legal basis or

analysis. Indeed, it amounts to no more than impermissible agency ipse dixit. See Tripoli Rocketry

Ass’n, Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives, 437 F.3d 75, 77 (D.C. Cir.

2006) (“Not only must an agency’s decreed result be within the scope of its lawful authority, but

the process by which it reaches that result must be logical and rational.”).

        135.   Second, even if the Court could divine some legal basis from the text of the

Violation Determination itself, under the APA, an agency interpretation that a statute

“unambiguous[ly]” commands a certain outcome is arbitrary and capricious if the statute is in fact

ambiguous on the required outcome. See, e.g., American Lung Ass’n v. EPA, 985 F.3d 914, 944

(D.C. Cir. 2021).

        136.   HRSA’s Violation Determination (and the withdrawn Advisory Opinion on which

it is based) purports to conclude that the 340B statute unambiguously requires pharmaceutical

manufacturers like UT to provide 340B discounted drugs to an unlimited number of contract

pharmacies.




                                                 45
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 46 of 52




       137.    As HRSA has previously conceded, however, the 340B statute is (at best) “silent

as to permissible drug distribution systems.” 61 Fed. Reg. at 43,549.

       138.    HRSA’s newfound conclusion that the 340B statute unambiguously authorizes the

contract pharmacy drug distribution system (including with the replenishment model) is arbitrary

and capricious. See AstraZeneca, 2021 WL 2458063, at *8 (“[T]he [Advisory] Opinion wrongly

determines that purportedly unambiguous statutory language mandates its conclusion regarding

covered entities’ permissible use of an unlimited number of contract pharmacies.”).

       139.    Third, under the APA agency conclusions are arbitrary and capricious if they lack

supporting factual evidence. See Int’l Ladies’ Garment Workers’ Union v. Donovan, 722 F.2d

795, 825 & n.69 (D.C. Cir. 1983).

       140.    The Violation Determination concludes that contract pharmacies are the agents of

covered entities. That conclusion is based on an assumption in the now withdrawn Advisory

Opinion that some contract pharmacies may be agents of covered entities.

       141.    On information and belief, HRSA had no evidence supporting its conclusion that

contract pharmacies are agents of covered entities that UT deals with when the agency issued the

Violation Determination (just as the withdrawn Advisory Opinion lacked information to establish

that contract pharmacies might be agents under certain circumstances).

       142.    HRSA fails to supply any legal or factual reasoning to support its conclusion that

any relevant third parties are actually “agents” of covered entities under relevant law—HRSA does

not know whether they are or are not, and its policy is predicated on a staggering and unsupported

leap of logic. See Restatement (Second) of Agency § 14J (“One who receives goods from another

for resale to a third person is not thereby the other’s agent in the transaction: whether he is an agent

for this purpose or is himself a buyer depends upon whether the parties agree that his duty is to act




                                                  46
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 47 of 52




primarily for the benefit of the one delivering the goods to him or is to act primarily for his own

benefit.”).

        143.    HRSA’s conclusion that contract pharmacies operate as agents of covered entities

is arbitrary and capricious.

        144.    Fourth, the Violation Determination (and the legally flawed Advisory Opinion on

which it is based) purports to conclude that covered entities retain “title” to 340B discounted drugs

when contract pharmacies take stock of and dispense those drugs.

        145.    Neither the Violation Determination nor the Advisory Opinion, however, sets forth

any evidence supporting HRSA’s conclusion that any covered entities—much less all—retain

“title” to 340B drugs when they are using contract pharmacies to hold and dispense those drugs.

See AstraZeneca, 2021 WL 2458063, at *11 n.19 (“The covered entities never physically possess

the drugs.”).

        146.    HRSA’s conclusion that covered entities retain “title” to 340B drugs under the

contract pharmacy distribution model is arbitrary and capricious.

        147.    Fifth, under the APA, agencies must acknowledge and provide a non-arbitrary

justification for why they are departing from a past policy or statutory interpretation. See

Ramaprakash v. FAA, 346 F.3d 1121, 1124-25 (D.C. Cir. 2003) (“Agencies . . . must provide a

reasonable analysis indicating that prior policies and standards are being deliberately

changed, not casually ignored.”).

        148.    HRSA concluded in 1996 that covered entities could use only one contract

pharmacy location. And HRSA previously concluded that covered entities should dispense 340B

discounted drugs to covered entity patients only upon presentation of a prescription bearing the

covered entity’s name or receipt of a prescription order by telephone by the covered entity.




                                                 47
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 48 of 52




       149.    HRSA’s 2010 guidance eliminated these limitations, but did not purport to bind or

impose any obligations on pharmaceutical manufacturers.

       150.    In the Violation Determination (and the Advisory Opinion on which it is based),

HRSA failed to even acknowledge, must less reasonably justify, the agency’s departure from these

previous positions.

       151.    The failure of the Violation Determination (and the Advisory Opinion on which it

is based) to acknowledge and reasonably justify the agency’s shift in policy from the 1996 and

2010 guidance documents is arbitrary and capricious.

       152.    Sixth, under the APA, agencies must consider each “important aspect of the

[regulatory] problem,” Motor Vehicle Mfrs. Ass’n v. State Farm, 463 U.S. 29, 43 (1983), and must

provide a reasoned explanation of how it addressed each important aspect, see Mfrs. Ry. Co. v.

Surface Transp. Bd., 676 F.3d 1094, 1097 (D.C. Cir. 2012) (Kavanaugh, J.) (“We must vacate”

where agency “failed to reasonably explain and justify” its decision.).

       153.    The 340B statute itself provides that preventing “diversion” is an important aspect

of any drug dispensation model under the 340B program. 42 U.S.C. § 256b(a)(5).

       154.    A substantial amount of publicly available evidence—including from HHS’s own

Inspector General and the U.S. Government Accountability Office—has demonstrated that there

is a pronounced risk of diversion under the contract pharmacy distribution model.

       155.    UT’s contract pharmacy policies are a measured response to rampant abuses in the

340B program, including undisputed findings by multiple authorities that covered entities and

contract pharmacies have engaged in statutorily prohibited diversion.




                                                48
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 49 of 52




       156.    The Violation Determination, however, (and the Advisory Opinion on which it is

based) forbids UT from placing any “conditions” on how it offers 340B discounted drugs to

covered entities, including a mere requirement that covered entities provide claims data.

       157.    The Violation Determination (and the Advisory Opinion on which it is based) fails

entirely to grapple with the diversion problem, and in fact facilitates rampant diversion within the

340B program and prevents pharmaceutical manufacturers like UT from taking any reasonable

steps to combat diversion, without providing any explanation (much less a reasoned one) for this

perverse outcome.

       158.    The Violation Determination also fails to address the fact that neither HRSA nor

apparently pharmaceutical manufacturers are statutorily authorized to audit contract pharmacies

and other third parties that use undisclosed algorithms to determine which drug purchases are

entitled to 340B discounts.

       159.    The failure of the Violation Determination (and the Advisory Opinion on which it

is based) to consider and address how the agency’s contract pharmacy interpretation would

facilitate abuse and diversion is arbitrary and capricious.

       160.    Seventh, the Violation Determination threatened UT with civil monetary penalties

for alleged “overcharges.”

       161.    Under the 340B statute, however, civil monetary penalties can be imposed only for

“knowing[] and intentional” overcharges. 42 U.S.C.§ 256b(d)(1)(B)(vi).

       162.    The Violation Determination claimed that the threat of enforcement and civil

monetary penalties was based on covered entity complaints, and HRSA’s analysis of the same.




                                                 49
         Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 50 of 52




       163.    HRSA, however, has not provided UT with those complaints or offered UT an

opportunity to respond to HRSA’s analysis. UT strongly doubts that any genuine evidence exists

that could justify HRSA’s enforcement threat.

       164.    When a 340B purchase order does not comply with UT’s policies, UT does not

overcharge the entity—it instead refuses to fill the order, meaning there is no “charge” at all.

       165.    HRSA presented no evidence that UT is overcharging covered entities, or even their

contract pharmacies—much less knowingly and intentionally.

       166.    For the foregoing reasons, HRSA’s Violation Determination is arbitrary,

capricious, an abuse of discretion, and/or not in accordance with law.




                                                 50
           Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 51 of 52




                                     REQUEST FOR RELIEF

          UT respectfully requests that the Court enter judgment in its favor and grant the following

relief:

          1.     A declaration pursuant to 28 U.S.C. § 2201 that:

                     a. The 340B statute does not require pharmaceutical manufacturers to provide

                         340B discounted drugs to contract pharmacies;

                     b. UT’s contract pharmacy policies are fully compliant with the 340B statute;

                     c. UT’s contract pharmacy policies do not subject UT to civil monetary

                         penalties under the 340B statute; and

                     d. HRSA’s Violation Determination is arbitrary, capricious, an abuse of

                         discretion, and not in accordance with law.

          2.     An order vacating and setting aside HRSA’s Violation Determination as unlawful.

          3.     Temporary, preliminary, and permanent injunctive relief barring Defendants and

any entities acting in concert with them from initiating and/or pursuing any enforcement actions

against UT in connection with UT’s contract pharmacy policies.

          4.     An order awarding UT its costs and attorneys’ fees pursuant to 28 U.S.C. § 2412.

          5.     Such other and further relief as the Court deems just and proper.




                                                  51
        Case 1:21-cv-01686-DLF Document 1 Filed 06/23/21 Page 52 of 52




Dated: June 23, 2021                Respectfully submitted,

                                    /s/ Philip J. Perry
                                    Philip J. Perry (DC Bar No. 434278)
                                    Andrew D. Prins (DC Bar No. 998490)
                                    Ryan S. Baasch (DC Bar No. 144370)
                                    Gregory B. in den Berken (DC Bar No. 252848)
                                    LATHAM & WATKINS LLP
                                    555 Eleventh Street NW
                                    Suite 1000
                                    Washington, D.C. 20004-1304
                                    Phone: (202) 637-2200
                                    Fax: (202) 637-2201
                                    Email: philip.perry@lw.com

                                    Attorneys for Plaintiff




                                      52
